HENRIOD, Justice
(dissenting).
I dissent, respectfully suggesting that the facts recited in the main opinion, rather than establishing Child as agent for Hard-man, establish the reverse. Everything points to Hardman’s efforts in behalf of Child. The main opinion points to Hard-man as having said “he would keep looking and try and find a suitable truck” for Child. Later he found a truck which Child agreed to buy. The “primary purpose behind the trip to Tooele,” says the main opinion, “was securing a truck satisfactory to Child” and “Hardman wasn’t interested in buying the truck for himself.” It continues that the trip was arranged “in order that Child might see the vehicle and if satisfactory arrange for its purchase,” and that “both knew that it was a truck for Child.” It appears that Child did nothing for Hardman, unless it is suggested that driving the truck may have been for Hard-man, which suggestion can be met by the more reasonable conclusion that Child, being the purchaser of the truck, was driving it for himself, after going to Tooele for the “primary purpose,” says the majority opinion, of getting a truck for Child, not Hardman.
I believe this case to be the ordinary vendor-vendee situation. If we attach to such a situation a relationship of joint agency, absurd results easily could be effected and the channels of trade would become rivers of danger. Under the decision here, it would seem that no car dealer safely could permit a prospective buyer to take a car out for testing or other purposes, and the merchant would have difficulty in escaping liability for the tor-tious acts or omissions of his customers, whether occurring on the premises or on a “trip” to the place of business for the purpose of making purchases, — which result would fly in the teeth of the universally accepted rule to the contrary.1
*309Since it seems to me that the only agency •that may have arisen here was that of a merchant for his customer, the judgment -against the latter was proper, but as to the former, it was improper.

. 31 A.L.R.2d 1445.